 

Case 1:19-cr-00285-GBD Document 23 Filed 01/08/20 Page 1of1

fuses SDE gre ME yo

. Gottlieb & Janey rie
Gottlieb ‘Vrinity Burling
pe FLT Broadway, Suite 70]
a New York, NY 10006
i
Jan cy Vel: (212) 506-7766 + Pay: (212% 374-1506
a waewgotrbebjaney.com

New York > London + Rome

  

January 8, 2020

     

 

Via ECF so
The Honorable Judge George B. Daniels ORDE RED
United States District Judge The Or, ral Ar
Southern District of New York JAN 0 & 2020 adjourne d from Ment is
500 Pearl Street 2020 to Janua ™ Janua ary 22
New York, New York 10007 11:00am "¥ 29, 2020 a
Ho - 8 Donde
RE: United States vy. Laurence F, Doud II, 19 Cr. QGP 2

Request For Adjournment RAST TIEE gy

Dear Judge Daniels:

This law firm represents Laurence F. Doud II] in the above-referenced criminal matter. We
are scheduled to appear before Your Honor for Oral Argument on January 22, 2020.

Due to an unforeseen scheduling conflict, we respectfully request that the appearance be
adjourned to one of the following dates if permitted by the Court’s calendar:

January 28, 2020
January 29, 2020 after 11:00 AM
January 31, 2020

We have conferred with the Government and they have agreed to the above mentioned
dates.

Thank you for the Court’s consideration.

Respectfully submitted,

GOTTLIEB & JANEY LLP

 

 

cc: All Counsel of Record

 
